        Case 2:19-cr-20025-MSN Document 60 Filed 06/27/19 Page 1 of 1                      PageID 340



                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TENNESSEE
                                             Western Division
                                            Office of the Clerk
Thom as M. Gould, Clerk                                                                            Deputy-in-Charge
242 Federal Building                                                                     U. S. Courthouse, Room 262
167 N. Main Street                                                                       111 South Highland Avenue
Mem phis, Tennessee 38103                                                                 Jackson, Tennessee 38301
(901) 495-1200                                                                                        (731) 421-9200



                                          NOTICE OF SETTING
                            Before Judge Mark S. Norris, United States District Judge




                                                    June 27, 2019


              RE:     2:19cr20025-MSN
                      USA v. CHARLES A. JONES (b) , MARK J. WHITAKER (b)

              Dear Sir/Madam:


            A JURY TRIAL has been RE-SET before Judge Mark S. Norris on MONDAY,
      APRIL 13, 2020 at 9:30 A.M. in Courtroom 4, 9th floor of the Federal Building, Memphis,
      Tennessee. (Reset from 01/13/20)

             As to defendants on bond, failure to appear without leave of court will result in a forfeiture
      of appearance bond and issuance of a warrant for arrest.

           THE DEFENSE COUNSEL SHALL PERSONALLY CONTACT THE DEFENDANT
      TO INSURE HIS/HER ATTENDANCE AT THE DESIGNATED TIME.

              If you have any questions, please contact the case manager at the number provided below.

                                              Sincerely,
                                              THOMAS M. GOULD, CLERK

                                              BY:     s/ Zandra Frazier
                                                      Zandra Frazier, Case Manager
                                                      901-495-1277
                                                      E-mail: zandra_frazier@tnwd.uscourts.gov
